— Judgment unanimously affirmed. Memorandum: Following his admission to charges that he violated probation, defendant was resentenced to an indeterminate term of 1 to 3 years on his conviction for driving while intoxicated, a class E felony (see, Vehicle and Traffic Law § 1193 [1] [c]). That sentence was lawful, and we decline to exercise our discretionary authority to modify it (see, CPL 470.15 [6] [b]). Further, the record does not support defendant’s assertion that he was promised a lesser sentence. (Appeal from Judgment of Oswego County Court, Brandt, J.— Violation of Probation.) Present — Callahan, A. P. J., Denman, Pine, Balio and Lawton, JJ.